Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 8/1/2022 has been entered. Claims 1-20 remain pending in the application  With regard to the 35 U.S.C. 112(a) rejection, Applicant’s amendments overcome the rejection. With regard to the 35 U.S.C. 103 rejection, Examiner agrees that the amended claim is not taught by the art of reference, which necessitated a new search. Updated prior art rejections are provided below.

Claims Interpretations
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II). 
With respect to claims 1, 13, and 16, claims 1, 13, and 16 contain a limitation with “in response to…, receive…”. Applicant is hereby put on notice that the BRI of this limitation does not require those steps to be performed. The claim may be amended to positively recite that the "receiving" step occurs.

Claims Interpretations that invoke 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the “surrogate model creation engine” uses the generic placeholder “engine”, uses the linking term “configured to” modified by functional language, and is not supported by sufficient structural language to perform the claimed functions. The surrogate model creation engine will therefore be interpreted as comprising a processor 810, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via a communication network, (Specification [0041] lines 4-7). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0236479 A1 (Wagner) in view of U.S. Pub. 2018/0165604 (Minkin) in further view of U.S. 2011/0024125 (Wallace).

With respect to claim 1, Wagner teaches A surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3): a user interface operative to interact with a subject matter expert via a subject matter device (user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50, [0044] lines 1-4), and a surrogate model creation engine, coupled to the user interface, adapted to (ui 80 configured to enable an operator 90 to interface with artificial intelligence testing tool 50, [0044] lines 1-5): to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10; example response surface across a design space is shown in FIG. 3, [0074] lines 1-6), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset, arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface, receive updated field data from the industrial asset wherein the updated field data is outside of the range; and automatically re-train the trained surrogate digital model with the updated field data.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15) automatically execute the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5).
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset, arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface, receive updated field data from the industrial asset wherein the updated field data is outside of the range; and automatically re-train the trained surrogate digital model with the updated field data.
However, Wallace teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset ([0046] lines 14-18; industrial asset is a well, [0035] lines 1-7); and train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset (at step 190, create a space-time surrogate model based on the preselected variables, [0049] lines 1-2; from the response surface surrogate models generated at 160, [0049] line 7; machine learning process is a hierarchical interpolation algorithm, [0050] lines 1-2); arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset (created surrogate models are deployed to, or otherwise made available to in-field operators, [0075] lines 4-7; note that this is useful because surrogate models are useful for real-time, in field analysis, [0009] lines 1-6); in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface (monitoring usage of existing models, which includes design space activity, [0076] lines 1-7; useful to determine that properties of the new rock were outside the original range of consideration, [0079] lines 14-16), receive updated field data from the industrial asset (new information is obtained, [0075] lines 7-8; where new information is obtained by monitoring, [0076] lines 1-2) wherein the updated field data is outside of the range (new information may include any information, models, data, and the like that may affect existing models, [0075] lines 8-10; with a specific example where new information is increased rock compressibility, [0079] line 18; because the properties of the new rock were outside the original range of consideration, [0079] lines 14-16); and automatically re-train the trained surrogate digital model with the updated field data (update by changing existing model or replacing existing model with new model, [0078] lines 1-5; which may include utilizing tools such as neural networks to incorporate the new information, [0078] lines 15-17; in this example, the original equation is retrained, [0079] line 24).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial asset data sets such as robot arm kinematics, (Minkin, [0278] lines 1-5), and even suggests that workflow automation could be applied to other analytical processes, (Minkin [0241] lines 1-2). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 2, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach a repository data store to contain the scripted physics-based model workflow for subsequent access and modification. 
However, Minkin teaches a repository data store to contain the scripted physics-based model workflow (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for wherein an output of the interaction is to create a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset. Minkin teaches that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial assets such as robot arm kinematics, (Minkin, [0278] lines 1-5). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art. Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 2, as noted above. Wagner further teaches wherein the repository data store further contains at least one of: (i) metadata about the scripted physics-based model workflow, (ii) an industrial asset identifier, (iii) a user identifier, (iv) a software tool identifier, (v) an operating point (M&S data 40 in data storage 70, [0043] lines 7-8; and operating points are sample points stored in M&S data 40, [0049] lines 5-6), (vi) a range of operating points, (vii) a release date, (viii) a release version, and (ix) uncertainty data. 

With respect to claim 4, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 3 as noted above. Wagner also teaches, wherein the repository data store is a searchable database (search regions of interest in a simulation under test (i.e., M&S data 40), [0045] lines 8-10; data storage 70 is a database, [0091] line 14) adapted to be accessed and updated by subject matter experts (operator may use interface to alter steps associated with cyclic evaluation, [0095]).

With respect to claim 5, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above. Wagner and Minkin do not teach wherein the surrogate model creation engine is further configured to: receive subsequent audit information associated with operation of the industrial asset, and update the trained surrogate digital model based on an accuracy assessment of the audit information. 
However, Wallace teaches wherein the surrogate model creation engine is further configured to: receive subsequent audit information associated with operation of the industrial asset (responsive to new information, where new information is monitoring the performance and/or accuracy of existing models, [0071] lines 9-20; accuracy of the existing model re-referenced at [0077] lines 14-17); and update the trained surrogate digital model based on an accuracy assessment of the audit information (responsive to a consideration and/or analysis of the new information, update one or more of the exiting models, [0077] lines 1-3).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein at least one of the execution of the scripted physics-based model workflow and an execution of the machine learning process are associated with at least one of: (i) a high-performance computing center, and (ii) a cloud-based computing environment (analysis terminal 60 could be a cloud based service, [0043] lines 16-19).

With respect to claim 7, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).

	With respect to claim 8, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.

With respect to claim 9, Wagner in view of Minkin teaches all of the limitations of claim 1, as noted above. Neither Wagner nor Minkin teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
However, Wallace teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (surrogate model used in connection with injection, extraction, and/or production of fluids, [0030] lines 11-16), (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the surrogate model is associated with a defined space of solution points (operator may define a region of interest, [0037] lines 7-9; [0038] lines 13-16).
 
With respect to claim 11, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above.
Wagner and Minkin do not teach wherein training the surrogate digital model of the industrial asset further comprises the surrogate model creation engine generating a first collection of training Design Of Experiment (“DOE”) operating points and a first collection of validation DOE operating points different than the training DOE operating points; and wherein retraining the trained surrogate digital model of the industrial asset further comprises generating a second collection of training DOE operating points.
	However, Wallace teaches wherein training the surrogate digital model of the industrial asset further comprises the surrogate model creation engine generating a first collection of training Design Of Experiment (“DOE”) operating points (for the selecting of time values and range of values steps (e.g. steps 164 and 166) using design of experiments methodology, [0053] lines 1-9) and a first collection of validation DOE operating points different than the training DOE operating points (validating the space-time surrogate model using any suitable method with values called validation values for one or more of the preselected variables and/or time values, [0051] lines 9-17; wherein the method includes using DOE for validation purposes, [0109] lines 1-6); and wherein retraining the trained surrogate digital model of the industrial asset further comprises generating a second collection of training DOE operating points (additional design of experiments, [0079] line 17; so that the original equation is retrained, [0079] line 24).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 12, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 1, as noted above. Wagner does not teach a license control key configured to allocate components of the scripted physics- based model workflow to a cloud computing environment in accordance with software licenses associated with each component and an optimization routine.
	However, Minkin teaches a license control key (Authentication/authorization module 1370, [0329] lines 2-3) configured to allocate components of the scripted physics-based model workflow to a cloud computing environment in accordance with software licenses associated with each component (allows access to sandboxes, [0329] lines 5-6; administrators and users that are registered may be assigned or otherwise work in user sandboxes 1366, which can include one or more domains 1364 that may be private, semi-private, or public. As such, web clients may be able to authenticate and use one or more solutions 1364 at a time within these domains 1362, [0328] lines 10-18); and an optimization routine (synchronize contents with engine, [0329] lines 4-5). 
It would have been obvious to one skilled in the art before the effective filing date to combined Wagner in view of Wallace with Minkin because this is applying a known technique (access control of sandboxes) to a known device (Wagner) ready for improvement to yield predictable results. Wagner is the base reference that teaches all limitations except for an access control policy for managing users. Wagner is ready for improvement because Wagner has multiple clients accessing the system, (Wagner, see FIG. 1). Minkin teaches a known technique of authentication/authorization of sandboxes to allow access control (Minkin, [0329] lines 1-2). One having ordinary skill in the art would have recognized that applying the known technique in Minkin of providing an authentication/authorization module would yield the predictable result of making the clients of Wagner have private web access to sandboxed portions of analysis terminal 60, (Minkin, [0329] lines 1-6). Therefore, it would have been obvious to combine Wagner in view of Wallace with Minkin to a person having ordinary skill in the art.

With respect to claim 13, Wagner teaches A method associated with a surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50 during the analytical processes described herein, [0044] lines 1-5), executing, by a surrogate model creation engine, the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface, receiving updated field data from the industrial asset, wherein the updated field data is outside of the range; and automatically re-training the trained surrogate digital model with the updated field data.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (robot arm kinematics, [0278] line 1-5).
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface, receiving updated field data from the industrial asset, wherein the updated field data is outside of the range; and automatically re-training the trained surrogate digital model with the updated field data.
However, Wallace teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset ([0046] lines 14-18; industrial asset is a well, [0035] lines 1-7); and training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset (at step 190, create a space-time surrogate model based on the preselected variables, [0049] lines 1-2; from the response surface surrogate models generated at 160, [0049] line 7; machine learning process is a hierarchical interpolation algorithm, [0050] lines 1-2); arranging to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset (created surrogate models are deployed to, or otherwise made available to in-field operators, [0075] lines 4-7; note that this is useful because surrogate models are useful for real-time, in field analysis, [0009] lines 1-6); in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface (monitoring usage of existing models, which includes design space activity, [0076] lines 1-7; useful to determine that properties of the new rock were outside the original range of consideration, [0079] lines 14-16), receiving updated field data from the industrial asset (new information is obtained, [0075] lines 7-8; where new information is obtained by monitoring, [0076] lines 1-2) wherein the updated field data is outside of the range (new information may include any information, models, data, and the like that may affect existing models, [0075] lines 8-10; with a specific example where new information is increased rock compressibility, [0079] line 18; because the properties of the new rock were outside the original range of consideration, [0079] lines 14-16); and automatically re-training the trained surrogate digital model with the updated field data (update by changing existing model or replacing existing model with new model, [0078] lines 1-5; which may include utilizing tools such as neural networks to incorporate the new information, [0078] lines 15-17; in this example, the original equation is retrained, [0079] line 24).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial asset data sets such as robot arm kinematics, (Minkin, [0278] lines 1-5), and even suggests that workflow automation could be applied to other analytical processes, (Minkin [0241] lines 1-2). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 13, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach placing the scripted physics-based model workflow into a repository data store for subsequent access and modification. 
However, Minkin teaches placing the scripted physics-based model workflow into a repository data store (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Wallace with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for wherein an output of the interaction is to create a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset. Minkin teaches that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then edited or re-used by users, (Minkin, [0182] lines 11-14). Minkin further teaches that such workflows may be stored in database (Minkin, [0227] lines 1-4). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), and storing the workflows so those workflows may be re-used and edited, (Minkin, [0182] lines 11-14). Therefore, it would have been obvious to combine Wagner in view of Wallace with Minkin to a person having ordinary skill in the art.

With respect to claim 15, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 13, as noted above. Wagner and Minkin do not teach receiving subsequent audit information associated with operation of the industrial asset or updating the trained surrogate digital model based on an accuracy assessment of the audit information. 
However, Wallace teaches wherein the surrogate model creation engine is further configured to: receiving subsequent audit information associated with operation of the industrial asset (responsive to new information, where new information is monitoring the performance and/or accuracy of existing models, [0071] lines 9-20; accuracy of the existing model re-referenced at [0077] lines 14-17); and updating the trained surrogate digital model based on an accuracy assessment of the audit information (responsive to a consideration and/or analysis of the new information, update one or more of the exiting models, [0077] lines 1-3).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16, Wagner teaches A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method associated with a surrogate model creation computer system, the method comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]; stored in computer-readable memory, [0086] lines 25-31): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50 during the analytical processes described herein, [0044] lines 1-5), executing, by a surrogate model creation engine, the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8); and validating the trained surrogate digital model against the scripted physics-based model workflow (operation 120 may include computing error with respect to data partitions, which is used to determine whether to keep or eliminate some meta-models for subsequent iterations, [0050]).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface, receiving updated field data from the industrial asset, wherein the updated field data is outside of the range; and automatically re-training the trained surrogate digital model with the updated field data.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (robot arm kinematics, [0278] line 1-5).
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface, receiving updated field data from the industrial asset, wherein the updated field data is outside of the range; and automatically re-training the trained surrogate digital model with the updated field data.
However, Wallace teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset ([0046] lines 14-18; industrial asset is a well, [0035] lines 1-7); and training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset (at step 190, create a space-time surrogate model based on the preselected variables, [0049] lines 1-2; from the response surface surrogate models generated at 160, [0049] line 7; machine learning process is a hierarchical interpolation algorithm, [0050] lines 1-2); arranging to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset (created surrogate models are deployed to, or otherwise made available to in-field operators, [0075] lines 4-7; note that this is useful because surrogate models are useful for real-time, in field analysis, [0009] lines 1-6); in response to the trained surrogate digital model being used by the substantially real-time analytics package outside of a range of input parameters used to generate the response surface (monitoring usage of existing models, which includes design space activity, [0076] lines 1-7; useful to determine that properties of the new rock were outside the original range of consideration, [0079] lines 14-16), receiving updated field data from the industrial asset (new information is obtained, [0075] lines 7-8; where new information is obtained by monitoring, [0076] lines 1-2) wherein the updated field data is outside of the range (new information may include any information, models, data, and the like that may affect existing models, [0075] lines 8-10; with a specific example where new information is increased rock compressibility, [0079] line 18; because the properties of the new rock were outside the original range of consideration, [0079] lines 14-16); and automatically re-training the trained surrogate digital model with the updated field data (update by changing existing model or replacing existing model with new model, [0078] lines 1-5; which may include utilizing tools such as neural networks to incorporate the new information, [0078] lines 15-17; in this example, the original equation is retrained, [0079] line 24).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial asset data sets such as robot arm kinematics, (Minkin, [0278] lines 1-5), and even suggests that workflow automation could be applied to other analytical processes, (Minkin [0241] lines 1-2). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 17, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).


With respect to claim 18, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.

With respect to claim 19, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 16, as noted above. Neither Wagner nor Minkin teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
However, Wallace teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (surrogate model used in connection with injection, extraction, and/or production of fluids, [0030] lines 11-16), (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 20, Wagner in view of Minkin in further view of Wallace teaches all of the limitations of claim 16, as noted above.
Wagner and Minkin do not teach wherein the surrogate model is associated with a defined space of solution points and the surrogate model creation engine creates a collection of training Design Of Experiment (“DOE”) operating points and a collection of validation DOE operating points different than the training DOE operating points.
However, Wallace teaches wherein the surrogate model is associated with a defined space of solution points (range of values may be selected, [0046] line 9) and the surrogate model creation engine creates a collection of training Design Of Experiment (“DOE”) operating points (for the selecting of time values and range of values steps (e.g. steps 164 and 166) using design of experiments methodology, [0053] lines 1-9) and a collection of validation DOE operating points different than the training DOE operating points (validating the space-time surrogate model using any suitable method with values called validation values for one or more of the preselected variables and/or time values, [0051] lines 9-17; wherein the method includes using DOE for validation purposes, [0109] lines 1-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Wallace because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for how and why a surrogate model may be updated after being deployed in the field. Wallace teaches that computational capabilities and knowledge of the physical involved in a particular surrogate may become outdated, (Wallace [0010] lines 15-17). This provides a motivation to monitor the use of a surrogate after it has been deployed, where monitoring includes monitoring usage of existing models in the field such as the design space activity of the model, (Wallace [0076] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully protecting against outdated surrogate models in the system and method of Wagner in view of Minkin by modifying Wagner in view of Minkin with the monitoring of the surrogate models of Wallace. Therefore, it would have been obvious to combine Wagner in view of Minkin with Wallace to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Hybrid Modeling Of Heavy Duty Gas Turbines For On-Line Performance Monitoring” (Palme) - “hybrid corrector is developed for each unit, which also requires retraining and updating”, [page 3 col 2 paragraph 3 lines 7-9]; “However, when the GT is operated outside the hybrid corrector domain but still inside the surrogate model domain, then the surrogate model can be used alone but with a higher threshold on the allowable residuals”, [page 7 col 1 paragraph 3 lines 22-25]. 
“Adaptive Hybrid Surrogate Modeling for Complex Systems” (Zhang) - A novel crowding distance-based trust region (CD-TR) was proposed to capture both the global trend and the local variations of the system behavior, [page 644 col 1 paragraph 4 lines 1-7].
U.S. Pat. 11003815 B2 (Ruoti) -The input variable values in the additional sets 124 could be chosen so that the values are within the input variable values in the initial sets 108, or could be outside the input variable values in the initial sets 108, [col 8 ln 13-16].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148